     Case 1:19-cv-00955-AWI-JLT Document 33 Filed 08/31/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD SCOTT KINDRED,                          Case No. 1:19-cv-00955-AWI-JLT (PC)
12                       Plaintiff,                   ORDER DIRECTING DEFENDANT TO
13                                                    FILE A RESPONSE TO PLAINTIFF’S
              v.
                                                      MOTION TO MODIFY SUBPOENA
14    A. DIKE,
                                                      (Doc. 32)
15                       Defendant.
                                                      21-DAY DEADLINE
16

17          On August 28, 2020, Plaintiff filed a document labeled “Objection of Defendant … Dike
18   … Subpoena Requesting Mental Health Records.” (Doc. 32.) The Court construes the document
19   as a motion to modify a subpoena pursuant to Federal Rule of Civil Procedure 45(d)(3). The
20   Court therefore DIRECTS Defendant to file an opposition or a statement of non-opposition to
21   Plaintiff’s motion within 21 days. Plaintiff may file a reply within 7 days of the filing of
22   Defendant’s opposition, if any. See Local Rule 230(l).
23
     IT IS SO ORDERED.
24

25      Dated:     August 30, 2020                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
